UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6506


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT JOYNER,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:06-cr-00016-MBS-1)


Submitted: December 5, 2019                                       Decided: January 13, 2020


Before MOTZ, KING, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Brian A. Benczkowski,
Assistant Attorney General, Matthew S. Miner, Deputy Assistant Attorney General, Daniel
J. Kane, Appellate Section, Criminal Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Sherri A. Lydon, United States Attorney, Robert F. Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina, Leesa Washington,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Joyner appeals the district court’s order denying his motion for a sentence

reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (FSA).

The Government did not oppose Joyner’s motion in the district court and it concedes on

appeal that Joyner is eligible for relief under the FSA. In light of the Government’s

concession, we vacate the district court’s order denying Joyner’s motion for a sentence

reduction and remand the matter to the district court so the court may determine whether,

given the Government’s concession, Joyner should be resentenced under the FSA. We

grant Joyner’s unopposed motion to expedite a decision in this appeal and direct the Clerk’s

Office to issue the mandate forthwith. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                            VACATED AND REMANDED




                                             2